                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

JERIEL EDWARDS,                                     )
                                                    )
                              Plaintiff,            )
                                                    )
                              v.                    )      Case No. CIV-18-347-SPS
                                                    )
CITY OF MUSKOGEE, a municipal                       )
corporation; STEVEN HARMON;                         )
BOBBY LEE; GREG FOREMAN; and                        )
DILLON SWAIM,                                       )
                                                    )
                              Defendants.           )

                                   OPINION AND ORDER

         This matter comes before the Court on motion by Defendants City of Muskogee for

dismissal of the Plaintiff’s Second Amended Complaint as a matter of law. For the reasons

set forth below, the Court finds that the Defendant City of Muskogee’s Motion to Dismiss

Plaintiff’s Second Amended Complaint and Brief in Support [Docket No. 35] should be

hereby GRANTED.

         The Plaintiff filed this case on October 23, 2018, naming the City of Muskogee, as

well as a number of individual defendants. Plaintiff has amended his Complaint twice, but

each version of the Complaint, including the most recent Second Amended Complaint,

alleged a Fourth Amendment claim pursuant to 42 U.S.C. §1983 against the individual

defendants, as well as a claim under the Oklahoma Constitution, i. e., a Bosh 1 claim, as to

the City of Muskogee.


1
    Bosh v. Cherokee County Building Authority, 2013 OK 9, 305 P.3d 994,
       After the filing of each Complaint and Amended Complaint thereafter, the City of

Muskogee has moved to Dismiss Plaintiff’s Complaint as a matter of law, asserting that

the Bosh claim was unavailable because Plaintiff had a viable claim under the Oklahoma

Governmental Tort Claims Act (“OGTCA”). See Docket Nos. 17, 22, 35. Most recently,

Plaintiff filed his Second Amended Complaint [Docket No. 33], and the City of Muskogee

filed its Motion to Dismiss [Docket No. 35] on April 3, 2019. Plaintiff failed to timely

respond, then sought leave of the Court to respond out of time, stating that he would be

confessing Defendant’s Motion to Dismiss and submitting an agreed Order to the Court

reflecting this confession. The Court granted this motion. See Docket Nos. 41-42. On

April 23, 2019, Plaintiff filed his response, in which he did confess Defendant’s Motion to

Dismiss his Bosh claim, acknowledging that the claim should have been asserted under the

OGTCA. However, instead of submitting an agreed Order for the Court, Plaintiff in his

response sought leave to amend his Complaint for a third time. Defendant City of

Muskogee has objected to Plaintiff’s request. Accordingly, Defendant’s Motion to Dismiss

should be granted, and the Court turns to the remaining question as to whether Plaintiff

should be granted leave to amend his Complaint a third time.

       Fed. R. Civ. P. 15(a)(2) states that a party may amend a Complaint with the opposing

party’s consent or by leave of the Court, and that the Court “should freely give leave when

justice so requires.” However, when the Court sets deadlines in a scheduling order, such

“schedule may be modified only for good cause and with the judge’s consent.” Fed. R.

Civ. P. 16(b)(4). The Tenth Circuit has therefore held that “parties seeking to amend their

complaints after a scheduling order deadline must establish good cause for doing so.”

                                            -2-
Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l Bank Assoc., 771 F.3d 1230, 1240 (10th Cir.

2014). Under this standard, the focus is “on the diligence of the party seeking leave to

modify the scheduling order to permit the proposed amendment. Properly construed, ‘good

cause’ means that scheduling deadlines cannot be met despite a party’s diligent efforts.”

Pumpco, Inc. v. Schenker Intern., Inc., 204 F.R.D. 667, 668 (D. Colo. 2001), quoting

Colorado Visionary Academy v. Medtronic, Inc., 194 F.R.D. 684, 687 (D. Colo. 2000).

Examples establishing good cause include: (i) “information learned through discovery[,]”

(ii) “a change in the law[,]” or (iii) learning the name of a party after the deadline to amend.

Pumpco, 204 F.R.D. at 668. In contrast, leave to amend is denied where a moving party

cannot establish excusable neglect or “where the moving party was aware of the facts on

which the amendment was based for some time prior to the filing of the motion to amend.”

Federal Ins. Co. v. Gates Learjet Co., 823 F.2d 383, 387 (10th Cir. 1987). Moreover, the

Tenth Circuit has stated, “[W]e do not favor permitting a party to attempt to salvage a lost

case by untimely suggestion of new theories of recovery[.]”            Viernow v. Euripides

Development Corp., 157 F.3d 785, 800 (10th Cir. 1998). Furthermore, the Tenth Circuit

has “often found untimeliness alone a sufficient reason to deny leave to amend.” Pallottino

v. City of Rio Rancho, 31 F.3d 1023, 1027 (10th Cir. 1994).

       Here, Plaintiff asserts that leave to amend “seems to serve the interest of justice”

because the OGTCA is his only remedy as to this Defendant, and he asserts that no

Defendant will be prejudiced by amendment as this stage of the case. However, Defendant

City of Muskogee properly points out that the first Motion to Dismiss filed in December

2018 placed Plaintiff on notice that the OGTCA was his only remedy—well before the

                                              -3-
March 1, 2019 deadline for Amended Pleadings. In light of the above-listed facts, the

Court therefore finds that Plaintiff has not established good cause warranting leave to

amend his Complaint a third time. See, e. g., Ochieno v. Sandia National Laboratories,

2019 WL 161503, at *4 (D. N.M. Jan. 10, 2019) (Denying leave to amend where

“[p]laintiff seeks to make the complaint ‘a moving target’ in an effort to save his case from

dismissal.”), quoting Viernow, 157 F.3d at 800.

                                     CONCLUSION

       Consequently, IT IS ORDERED that the Defendant City of Muskogee’s Motion to

Dismiss Plaintiff’s Second Amended Complaint and Brief in Support [Docket No. 35] is

hereby GRANTED. Plaintiff’s request for leave to amend his Second Amended Complaint

is hereby DENIED.

       DATED this 9th day of May, 2019.




                                             -4-
